             Case 3:20-cv-01815-RS Document 18 Filed 05/18/20 Page 1 of 9



 1   COOLEY LLP                                      THE ROSEN LAW FIRM, P.A.
     PATRICK E. GIBBS (183174)                       Laurence M. Rosen, Esq. (SBN 219683)
 2   (pgibbs@cooley.com)                             355 South Grand Avenue, Ste. 2450
     SHANNON M. EAGAN (212830)                       Los Angeles, CA 90071
 3   (seagan@cooley.com)                             Telephone: (213) 785-2610
     TIJANA M. BRIEN (286590)                        Facsimile: (213) 226-4684
 4   (tbrien@cooley.com)                             Email: lrosen@rosenlegal.com
     3175 Hanover Street
 5   Palo Alto, CA 94304                             Attorneys for Plaintiffs
     Telephone: (650) 843-5000                       PATRICK VAN CAMP and JAMES
 6   Facsimile: (650) 849-7400                       DRUZBIK

 7
     Attorneys for Defendants,
 8   ADAMAS PHARMACEUTICALS, INC.,
     WILLIAM ERICSON, MARTHA J. DEMSKI,
 9   IVAN LIEBERBURG, GREGORY T. WENT,
     MICHAEL F. BIGHAM, DAVID L. MAHONEY,
10   JOHN MACPHEE, ALFRED G.
     MERRIWEATHER, RICHARD A. KING, and
11   MARDI C. DIER

12
                                   UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14

15
     PATRICK VAN CAMP, derivatively on              Case No.: 4:20-cv-01815-RS
16   behalf of ADAMAS PHARMACEUTICALS,
     INC.,
17                                                  JOINT STIPULATION AND ORDER TO
                      Plaintiff,                    CONSOLIDATE RELATED DERIVATIVE
18                                                  ACTIONS AND APPOINT CO-LEAD
             v.                                     PLAINTIFFS AND COUNSEL, AND STAY
19                                                  DERIVATIVE ACTION
     GREGORY T. WENT, ALFRED G.
20   MERRIWEATHER, RICHARD A. KING,
     MICHAEL F. BIGHAM, MARTHA J.
21   DEMSKI, MARDI C. DIER, WILLIAM W.
     ERICSON, IVAN LIEBERBURG, DAVID
22   L. MAHONEY, and JOHN MACPHEE,

23                    Defendants.

24   -and-

25   ADAMAS PHARMACEUTICALS, INC.,

26                    Nominal Defendant.

27

28
                                                                      JOINT STIPULATION AND ORDER TO
                                               1.            CONSOLIDATE AND STAY DERIVATIVE ACTION
                                                                                  4:20-CV-01815-KAW
             Case 3:20-cv-01815-RS Document 18 Filed 05/18/20 Page 2 of 9



 1
     JAMES DRUZBIK, derivatively on behalf of             Case No.: 4:20-cv-02320-RS
 2   ADAMAS PHARMACEUTICALS, INC.,

 3                     Plaintiff,

 4           v.

 5   GREGORY T. WENT, ALFRED G.
     MERRIWEATHER, RICHARD A. KING,
 6   MICHAEL F. BIGHAM, MARTHA J.
     DEMSKI, MARDI C. DIER, WILLIAM W.
 7   ERICSON, IVAN LIEBERBURG, DAVID
     L. MAHONEY, and JOHN MACPHEE,
 8
                       Defendants.
 9
     -and-
10
     ADAMAS PHARMACEUTICALS, INC.,
11
                       Nominal Defendant.
12

13

14           Plaintiffs Patrick Van Camp and James Druzbik (“Plaintiffs”), derivatively and on behalf of

15   nominal defendant Adamas Pharmaceuticals, Inc. (“Adamas”), and defendants Gregory T. Went,

16   Alfred G. Merriweather, Richard A. King, Michael F. Bigham, Martha J. Demski, Mardi C. Dier,

17   William M. Ericson, Ivan Lieberburg, David L. Mahoney, and John MacPhee (collectively, the

18   “Individual Defendants” and together with Adamas, “Defendants”) (collectively, the “Parties”) jointly

19   submit this Stipulation to Consolidate Related Derivative Actions, Appoint Co-lead Plaintiffs and

20   Counsel, and Stay the Derivative Action (“Stipulation”), and in support thereof state as follows:

21           WHEREAS, on March 16, 2020, Plaintiff Van Camp filed the above-captioned action,

22   purportedly in the right, and for the benefit, of Adamas against the Individual Defendants seeking to

23   remedy the Individual Defendants’ alleged violation of Section 14(a) of the Securities Exchange Act

24   of 1934 (the “Exchange Act”), breach of fiduciary duties, unjust enrichment and gross mismanagement

25   that occurred and have caused substantial harm to Adamas (the “Van Camp Action”).

26           WHEREAS, on April 6, 2020, Plaintiff Druzbik filed his above-captioned action, which

27   asserts the same allegations against the same defendants as in the Van Camp complaint (collectively,

28   the “Derivative Actions”).
                                                                            JOINT STIPULATION AND ORDER TO
                                                     2.            CONSOLIDATE AND STAY DERIVATIVE ACTION
                                                                                        4:20-CV-01815-KAW
           Case 3:20-cv-01815-RS Document 18 Filed 05/18/20 Page 3 of 9



 1          WHEREAS, Cooley LLP represents the Defendants. The Brown Law Firm, P.C. represents

 2   Plaintiff Van Camp in the Van Camp Action. The Rosen Law Firm P.A. represents Plaintiff Druzbik

 3   in the Druzbik Action and is local counsel for Plaintiff Van Camp in the Van Camp Action;

 4          WHEREAS, under Fed. R. Civ. P. 42(a), when actions “involve a common question of law or

 5   fact,” the Court may “(1) join for hearing or trial any or all matters at issue in the actions; (2)

 6   consolidate the actions; or (3) issue any other orders to avoid unnecessary cost of delay”;

 7          WHEREAS, the Derivative Actions challenge the same alleged misconduct by the Individual

 8   Defendants and involve identical questions of law and fact;

 9          WHEREAS, to avoid potentially duplicative actions and to preserve both public and private

10   resources, the parties have met and conferred and agree that the Derivative Actions should be related

11   and consolidated for all purposes, including pre-trial proceedings and trial, into a single consolidated

12   action (hereinafter referred to as the "Consolidated Derivative Action");

13          WHEREAS, counsel for the Plaintiffs have met and conferred and agree that The Rosen Law

14   Firm P.A. and the Brown Law Firm, P.C., the firm resumes of which are attached hereto as Exhibits

15   A and B, respectively, shall serve as co-lead counsel and Plaintiffs shall serve as co-lead plaintiffs in

16   the Consolidated Derivative Action;

17          WHEREAS, Defendants take no position as to the appointment of lead counsel or lead

18   plaintiff in the Consolidated Derivative Action;

19          WHEREAS, also pending in the United States District Court for the Northern District of

20   California (the “Court”) is a putative securities class action captioned Ali Zaidi v. Adamas

21   Pharmaceuticals, Inc., et al., Case No. 4:19-cv-08051 (the “Securities Class Action”), which was filed

22   on December 10, 2019;

23          WHEREAS, Adamas, Gregory T. Went, and Alfred G. Merriweather are named defendants

24   in the Consolidated Derivative Action, and they are also named as defendants in the Securities Class

25   Action (the “Federal Securities Class Action Defendants”);

26          WHEREAS, the Securities Class Action alleges, inter alia, that the Federal Securities Class

27   Action Defendants violated the Exchange Act;

28
                                                                              JOINT STIPULATION AND ORDER TO
                                                        3.           CONSOLIDATE AND STAY DERIVATIVE ACTION
                                                                                          4:20-CV-01815-KAW
            Case 3:20-cv-01815-RS Document 18 Filed 05/18/20 Page 4 of 9



 1          WHEREAS, there is substantial overlap between the facts and circumstances alleged in the

 2   Consolidated Derivative Action and the Securities Class Action, including the relevance of many of

 3   the same documents and witnesses;

 4          WHEREAS, on March 3, 2020, the Court in the Securities Class Action appointed lead

 5   plaintiff (the “Securities Class Action Lead Plaintiff”) and lead counsel (Dkt. No. 56);

 6          WHEREAS, the deadline for the Securities Class Action Lead Plaintiff to file an amended

 7   complaint is May 15, 2020 (Dkt. No. 59).

 8          WHEREAS, the Federal Securities Class Action Defendants intend to file a motion to dismiss

 9   any amended complaint pursuant to Fed. R. Civ. P. 12(b)(6), and the deadline to file such motion or

10   otherwise respond to any amended complaint is July 14, 2020 (Dkt. No. 59);

11          WHEREAS, the deadline for the Securities Class Action Lead Plaintiff to file an opposition

12   brief to any motion to dismiss is August 28, 2020, and the deadline for the Federal Securities Class

13   Action Defendants to file a reply to any opposition brief is September 28, 2020 (Dkt. No. 59); and

14          WHEREAS, in order ensure economy of time and effort for the Court, for counsel, and for

15   litigants, the Parties have agreed that, in light of the overlap between the Consolidated Derivative

16   Action and the Securities Class Action, the Derivative Action should be voluntarily stayed on the

17   terms set forth below unless and until either (1) the Securities Class Action is dismissed, with

18   prejudice, by the Court, and all appeals related thereto have been exhausted; or (2) the motion to

19   dismiss the Securities Class Action is denied in part or in full.

20          NOW THEREFORE, it is hereby stipulated by and between the parties hereto, through their

21   undersigned counsel of record, as follows:

22          1.       The following Derivative Actions shall be consolidated for all purposes, including pre-

23   trial proceedings and trial, into the one action, the Consolidated Derivative Action:

24               x   Van Camp v. Went, et al., Case No. 4:20-cv-01815-KAW, filed on March 16, 2020

25               x   Druzbik v. Went, et al., Case No. 4:20-cv-02320-KAW, filed on April 6, 2020

26          2.       Every pleading filed in the Consolidated Derivative Action shall bear the following

27   caption:

28
                                                                                  JOINT STIPULATION AND ORDER TO
                                                       4.                CONSOLIDATE AND STAY DERIVATIVE ACTION
                                                                                              4:20-CV-01815-KAW
              Case 3:20-cv-01815-RS Document 18 Filed 05/18/20 Page 5 of 9



 1                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 2

 3   In re ADAMAS PHARMACEUTICALS, INC. )                  Lead Case No. 4:20-cv-01815-RS
     SHAREHOLDER DERIVATIVE             )
 4   LITIGATION                         )                  (Consolidated with Case No. 4:20-cv-02320-
                                                      )    RS)
 5                                                    )
                                                      )
     This Document Relates To:                        )
 6
                                                      )
 7   ALL ACTIONS                                      )

 8             3.   This Order shall apply to any purported stockholder derivative action on behalf of

 9   nominal defendant Adamas, arising out of the same or substantially the same transactions or events as

10   the Consolidated Derivative Action that is subsequently filed in, removed to, or transferred to this

11   Court.

12             4.   If a case that properly belongs as part of In re Adamas Pharmaceuticals, Inc.

13   Shareholder Derivative Litigation, Lead Case No. 4:20-cv-01815-KAW, is hereafter filed in this

14   Court, removed to this Court, or transferred here from another court, the Parties shall promptly call to

15   the attention of the Clerk of the Court the filing, removal, or transfer of any case, that might properly

16   be consolidated as part of In re Adamas Pharmaceuticals, Inc. Shareholder Derivative Litigation, Lead

17   Case No. 4:20-cv-01815-KAW.

18             5.   The Rosen Law Firm, P.A. and the Brown Law Firm, P.C. shall serve as Co-Lead

19   Counsel for Plaintiffs in the Consolidated Derivative Action. Co-Lead Counsel shall have authority

20   to speak for Plaintiffs in matters regarding pre-trial and trial procedure and settlement negotiations

21   and shall make all work assignments in such manner as to facilitate the orderly and efficient

22   prosecution of the Consolidated Derivative Action and to avoid duplicative or unproductive efforts.

23   Patrick Van Camp and James Druzbik shall serve as Co-Lead Plaintiffs in the Consolidated Derivative

24   Action.

25             6.   Defendants’ counsel may rely upon all agreements made with Co-Lead Counsel, and

26   such agreements shall be binding on Co-Lead Plaintiffs and all other plaintiffs, if any, in the

27   Consolidated Derivative Action.

28
                                                                             JOINT STIPULATION AND ORDER TO
                                                      5.             CONSOLIDATE AND STAY DERIVATIVE ACTION
                                                                                         4:20-CV-01815-KAW
              Case 3:20-cv-01815-RS Document 18 Filed 05/18/20 Page 6 of 9



 1            7.     Defendants Adamas, Gregory T. Went, Alfred G. Merriweather, Richard A. King,

 2   Michael F. Bigham, Martha J. Demski, Mardi C. Dier, William M. Ericson, Ivan Lieberburg, David

 3   L. Mahoney, and John MacPhee hereby acknowledge and accept service of the complaints filed in the

 4   Derivative Actions. Defendants need not respond to said complaints until such time as agreed between

 5   Co-Lead Plaintiffs and Defendants or as otherwise ordered by the Court.

 6            8.     This Consolidated Derivative Action shall be stayed, and no Case Management Order

 7   issued, upon the Court’s so-ordering this Stipulation as an Order of the Court.

 8            9.     Defendants agree that if a related derivative lawsuit is filed in this Court or another

 9   court, Defendants will promptly inform Co-Lead Plaintiffs.

10            10.    The Parties agree that if the plaintiff in any related derivative lawsuit refuses to agree

11   to a stay for the same or longer duration and/or if Defendants do not seek to stay such lawsuit,

12   Defendants will promptly inform Co-Lead Plaintiffs of the same, and Co-Lead Plaintiffs may lift the

13   agreed stay upon fifteen (15) days’ notice in writing to the undersigned counsel for Defendants via

14   email.

15            11.    The Parties agree that Defendants shall inform Co-Lead Plaintiffs promptly upon the

16   scheduling of any mediation with the plaintiffs in the Securities Class Action, and shall make a good

17   faith effort to include Co-Lead Plaintiffs in any mediation with any such plaintiffs. In the event that

18   Defendants’ good faith efforts do not result in including Co-Lead Plaintiffs in the mediation with

19   plaintiffs in the Securities Class Action, then Defendants agree to mediate with Co-Lead Plaintiffs in

20   the Derivative Action at or about the same time. The Parties further agree that Defendants shall inform

21   Co-Lead Plaintiffs promptly upon the scheduling of any mediation with any other derivative plaintiffs

22   who have asserted claims substantially similar to the claims asserted by Plaintiff herein, and shall

23   include Plaintiff in any such mediation.

24            12.    The Parties agree that notwithstanding the stay of this Consolidated Derivative Action,

25   the Parties reserve all of their rights.

26            13.    The Parties agree that notwithstanding the stay of this Consolidated Derivative Action,

27   Plaintiff may file an amended complaint. Defendants shall be under no obligation to respond to the

28   complaints thus filed in the Consolidated Derivative Action or any subsequent complaint filed in the
                                                                              JOINT STIPULATION AND ORDER TO
                                                       6.             CONSOLIDATE AND STAY DERIVATIVE ACTION
                                                                                          4:20-CV-01815-KAW
           Case 3:20-cv-01815-RS Document 18 Filed 05/18/20 Page 7 of 9



 1   Derivative Action during the pendency of the stay and Defendants expressly do not waive any

 2   arguments they may have that any demands in any such amended complaint would not be futile by

 3   looking at the composition of the Adamas board of directors at the time of the filing date of the

 4   amended complaint. Likewise, Co-Lead Plaintiffs do not waive any arguments they may have that

 5   any demands in any such amended complaint would be futile by looking at the composition of the

 6   Adamas board of directors at the time of the filing date of the original complaint.

 7          14.     In the event that Defendants agree to produce, or any of them are ordered to produce,

 8   any documents in the Securities Class Action, in any related derivative action, or to any purported

 9   shareholder of Adamas in response to a related books and records request, copies of such documents

10   shall be provided to counsel for Plaintiffs within fifteen (15) days, subject to the execution by Co-

11   Lead Plaintiffs of a confidentiality agreement governing the use and disclosure of these materials,

12   provided that the documents may be used in the Consolidated Derivative Action.

13          15.     Upon occurrence of any of (1) the dismissal of the Securities Class Action, with

14   prejudice, by the Court, and exhaustion of all appeals related thereto; or (2) the denial of any motion

15   to dismiss, in part or in full, the Securities Class Action filed by the Federal Securities Class Action

16   Defendants; or (3) if Co-Lead Plaintiffs lift the stay pursuant to paragraph 10 hereof, the Parties shall

17   notify the Court within fifteen (15) court days after the occurrence of any of the events above.

18          16.     The case management conference scheduled for June 16, 2020 (“CMC”) and all

19   deadlines related to the CMC are hereby vacated.

20          IT IS SO STIPULATED.

21

22

23

24

25

26

27

28
                                                                              JOINT STIPULATION AND ORDER TO
                                                      7.             CONSOLIDATE AND STAY DERIVATIVE ACTION
                                                                                          4:20-CV-01815-KAW
           Case 3:20-cv-01815-RS Document 18 Filed 05/18/20 Page 8 of 9



 1   Dated: May 7, 2020

 2   THE ROSEN LAW FIRM, P.A.            COOLEY LLP

 3
     By: /s/ Laurence M. Rosen           By: /s/ Tijana M. Brien
 4   Laurence M. Rosen, Esq. (219683)    Tijana M. Brien (286590)
     355 S. Grand Avenue, Suite 2450
 5   Los Angeles, CA 90071
     Telephone: (213) 785-2610           Attorneys for Defendants,
 6   Facsimile: (213) 226-4684           ADAMAS PHARMACEUTICALS, INC., WILLIAM
     Email: lrosen@rosenlegal.com        ERICSON, MARTHA J. DEMSKI, IVAN
 7                                       LIEBERBURG, GREGORY T. WENT, MICHAEL F.
     Attorneys for Plaintiffs            BIGHAM, DAVID L. MAHONEY, JOHN
 8   PATRICK VAN CAMP and JAMES          MACPHEE, ALFRED G. MERRIWEATHER,
     DRUZBIK                             RICHARD A. KING, and MARDI C. DIER
 9
     THE BROWN LAW FIRM, P.C.
10
     By: /s/ Timothy Brown
11   Timothy Brown
     240 Townsend Square
12   Oyster Bay, NY 11771
     Telephone: (516) 922-5427
13   Facsimile: (516) 344-6204
     Email: tbrown@thebrownlawfirm.net
14
     Attorneys for Plaintiff
15   PATRICK VAN CAMP

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                JOINT STIPULATION AND ORDER TO
                                           8.          CONSOLIDATE AND STAY DERIVATIVE ACTION
                                                                            4:20-CV-01815-KAW
           Case 3:20-cv-01815-RS Document 18 Filed 05/18/20 Page 9 of 9



 1                                       FILER’S ATTESTATION

 2          Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, Tijana M. Brien hereby attests

 3   that concurrence in the filing of this document has been obtained from all the signatories above.

 4

 5   Dated: May 7, 2020
                                                                        /s/ Tijana M. Brien
 6

 7

 8                                              *      *       *
 9
     PURSUANT TO STIPULATION, IT IS SO ORDERED:
10

11
     Dated: 5/18/2020
12                                                         Richard Seeborg
13                                                          United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                           JOINT STIPULATION AND ORDER TO
                                                     9.            CONSOLIDATE AND STAY DERIVATIVE ACTION
                                                                                       4:20-CV-01815-KAW
